        Case 2:20-cv-01756-GJP Document 36 Filed 04/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HARRY McKINNEY,

                      Plaintiff,
                                                       CIVIL ACTION
                 v.                                    NO. 20-1756

CHESTER COUNTY,

                      Defendant.


                                      ORDER
      AND NOW, this 19th day of April 2021, upon consideration of Defendant’s

Motion to Dismiss (ECF 31–32), Plaintiff’s Response (ECF 33) and Defendant’s Reply

(ECF 34), it is ORDERED that Defendant’s Motion is DENIED except with respect to

any FLSA claims that accrued before April 2, 2018. The Motion is GRANTED as to

those claims, and those claims are DISMISSED with prejudice.



                                               BY THE COURT:


                                                /s/ Gerald J. Pappert
                                               ____________________________
                                               GERALD J. PAPPERT, J.




                                         1
